Stephens, J.
1. There, is no provision of law by which the owner of a vehicle or conveyance, which has been seized by. an officer upon the ground that it was engaged in hauling prohibited liquors along a highway of this State, may take possession of the property by giving bond. Bernstein v. Higginbotham, 148 Ga. 353 (96 S. E. 866); Commercial Credit Company v. Johnson, 166 Ga. 316 (143 S. E. 377).
2. The court erred in overruling the demurrer to the petition wherein it was alleged that the plaintiff was the owner of an automobile truck under a retention-of-title contract by which the truck had been sold to another, that the truck had been seized by an officer of the county “for the purpose of condemning” it, and the plaintiff prayed only to be allowed to give bond for the forthcoming of the truck. The subsequent proceedings resulting in a judgment for the plaintiff were nugatory.
3. The record in this case was transferred to this court by the Supreme Court on December 19, 1934.

Judgment reversed.


Jenkins, P. Jand Stilton, J., eoneur.